OPINION — AG — ** GIFTS — TAXATION — STATE AGENCY ** IF THE PROPOSED GRANT OF $5,000 TO THE SOUTHWESTERN STATE COLLEGE, TO BE USED FOR THE PURCHASE OF EQUIPMENT FOR THE SCHOOL OF PHARMACY OF SAID COLLEGE, BE ACCEPTED BY THE BOARD OF REGENTS OF OKLAHOMA COLLEGES, UPON BEHALF OF THE STATE OF OKLAHOMA AND SAID COLLEGE, NEITHER THE GIFT ITSELF, NOR THE TRANSFER OF TITLE TO THE MONEY INVOLVED THEREIN, NOR THE PRIVILEGE OF MAKING OR RECEIVING THE GIFT, NOR ANY INCOME OR PROFITS DERIVED BY THE STATE OR SAID COLLEGE FROM THE MONEY INVOLVED, OR THE USE OF SUCH MONEY, WOULD BE SUBJECT TO ANY FORM OF TAXATION UNDER THE LAWS OF OKLAHOMA. (TAXATION, STATE AGENCY, PUBLIC FOUNDATION, STATE INSTITUTIONS) CITE: ARTICLE XIIIA, ARTICLE XIIIB, SECTION 2, 70 O.S. 1881 [70-1881](C), 70 O.S. 1961 [70-1961], 60 O.S. 382 [60-382] (JAMES C. HARKIN)